Citation Nr: 0027853	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  99-12 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for asbestosis as a result 
of asbestos exposure in service.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from September 1969 to October 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 decision by the RO that 
found the claim of service connection for asbestosis due to 
asbestos exposure was not well grounded.  

Service connection for a lung disorder due to nicotine 
addiction or tobacco use was denied by rating action in June 
1998.  The veteran was notified of this decision and did not 
appeal.  

By rating action in January 2000, the RO found that new and 
material evidence had been submitted to reopen the claim of 
service connection for a lung disorder due to nicotine 
addiction or tobacco use.  A notice of disagreement was 
received in April 2000, and a Statement of the Case (SOC) was 
issued later the same month.  To date, a substantive appeal 
has not been received.  


REMAND

Before the matter of well-groundedness of the claim of 
service connection for asbestosis may be addressed, 
additional procedural development is necessary.  

In reviewing the claims file, it appears that no attempt has 
been made to obtain the veteran's service medical records 
from the National Personal Records Center (NPRC).  In a 
recent decision by the U. S. Court of Appeals for Federal 
Circuit, Hayre v. West, 188 F.3d 1327 (Fed. Cir 1999), the 
Court held that VA has a duty to obtain or attempt to obtain 
all of the veteran's service medical records.  See also 
Veterans Benefits Administration Letter 20-99-60 (Aug. 30, 
1999) (service medical records are to be requested in all 
cases as they are records considered to be within VA 
custody).  As no attempt has been made to obtain these 
records, the Board finds that the RO should take appropriate 
steps to obtain the records and associate them with the 
claims file.  

Additionally, the evidentiary record indicates that the 
veteran was evaluated by VA for the sudden development of 
what was thought to be mediastinal lymphadenopathy in 1995.  
(See 2/96 VA progress notes).  Although the reports of record 
indicate that test results were negative, the actual 
treatment reports from 1995 are not of record.  Furthermore, 
subsequent VA progress notes show a history of interstitial 
fibrosis of the lungs with mediastinal adenopathy, benign.  
(See 4/22/97 VA progress note).  The veteran should be 
informed of the need to submit medical records establishing a 
diagnosis of interstitial fibrosis of the lungs related to 
exposure to asbestos in service.  Although VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to a claim that is not well grounded, VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995). 

As the VA records in question are constructively within the 
Secretary's control, predate the RO decision on appeal, could 
reasonably have been expected to be part of the record, and 
are constructively deemed to have been before the RO at the 
time of its decision, the burden is on VA to make an 
exhaustive attempt to obtain these records.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA-generated records are 
deemed to be within the constructive possession of VA 
although not actually within the claims folder).  Therefore, 
retrieval of the noted VA records is needed prior to further 
appellate consideration.  

In light of the discussion above, it is the decision of the 
Board that additional development is necessary prior to 
appellate review.  Accordingly, the case be REMANDED to the 
RO for the following action:  

1.  The RO should take appropriate steps 
to contact the veteran and inform him 
that he should submit medical evidence 
that he has interstitial fibrosis of the 
lungs attributable to asbestos exposure.  
Current VA treatment records and records 
of treatment regarding a lymphadenopathy 
work-up at the VAMC, University Drive, 
Pittsburgh in 1995 should also be 
obtained.  

2.  The RO should obtain all of the 
veteran's service medical and any 
additional available personnel records 
from the NPRC and associate them with the 
claims folder.  The attempts to obtain 
the foregoing documents should be fully 
outlined and any negative responses to 
the request(s) for documents should be 
committed to writing and made a part of 
the record.  In the event that a search 
for service medical records is 
unsuccessful, the veteran should be 
advised in writing of the deficiency.  In 
particular, he should be advised that he 
may submit alternate evidence to support 
his contention that he was exposed to 
asbestos in service or that he received 
any treatment for a lung disability in 
service.  This evidence may take the 
following forms.  However, the veteran 
may submit any other evidence he finds 
appropriate:  statements from service 
medical personnel, "buddy" certificates 
or affidavits, employment physical 
examinations, medical evidence from 
hospitals, clinics and private physicians 
by which or by whom a veteran may have 
been treated, especially soon after 
discharge, letters written during 
service, photographs taken during 
service, pharmacy prescription records 
and insurance examinations.  

3.  Upon the completion of the requested 
development, the RO should readjudicate 
the veteran's claim of service for 
asbestosis, determining initially whether 
such claim is well grounded under 
existing criteria.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case 
(SSOC), and given the opportunity to 
respond thereto.  


Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  

